Citation Nr: 1548397	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability rating for degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling prior to November 8, 2012, and rated as 40 percent disabling therefrom.

(The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in a separate decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This matter was previously before the Board in May 2015 when it was remanded so that the Veteran could be scheduled for a videoconference hearing for the issue listed on the title page.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in a separate decision by the Veterans Law Judge who conducted the hearing addressing those issues.  See BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing: Policies and Responsibility Assignments.

In an April 2015 rating decision, the RO increased the Veteran's rating for degenerative joint disease of the lumbar spine from 20 percent to 40 percent, effective from November 8, 2012, the date the Veteran's claim for an increased rating was received.  As this increase does not represent the maximum schedular benefit, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, as the claim was received on November 8, 2012, the rating period currently on appeal is from November 8, 2011, one year prior to the date of receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2015).  As the RO established an effective date of November 8, 2012, for the increased rating, staged ratings have been created, and the issue before the Board is as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that his service-connected degenerative joint disease of the lumbar spine affects his ability to work in a number of ways, to include limiting his ability to sit for extended periods of time.  However, he has also indicated that he has worked throughout the rating period.  See September 2015 Board hearing transcript.  Thus, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to an increased disability rating for degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling prior to November 8, 2012, and as 40 percent disabling therefrom.  The Veteran was provided a VA examination in March 2015 in relation to his service-connected low back disability.  At that examination, the Veteran did not have symptoms of paresthesia, dysesthesia, or numbness in either lower extremity.  However, at his September 2015 Board hearing, the Veteran testified that his legs and feet go numb at times, that he must swing his right leg while walking to flip his foot up, and that he has difficulty walking straight.  In addition, he testified that he experiences long- and short-term memory loss due to the pain medications he takes for his service-connected low back disability.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected degenerative joint disease of the lumbar spine.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected low back disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner should report the ranges of motion for the lumbar spine.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected low back disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner must specifically address the Veteran's reports of numbness and other possible neurological disabilities associated with the degenerative joint disease of the lumbar spine, as he reported at the September 2015 Board hearing.  If associated numbness, paresthesia, or dysesthesia of either lower extremity is found, the examiner should assess the severity of the symptom in terms of whether it is mild, moderate, or severe.

The examiner must also address the Veteran's reports of long- and short-term memory loss due to his pain medications.  Specifically, the examiner should state what medications the Veteran is taking for his low back pain, and should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has long- and/or short-term memory loss due that is medically attributable to his service-connected low back disability, to include as due to the medications he takes for his low back pain.

If the requested opinions cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether a higher disability rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




